DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding interpretation under 35 U.S.C. 112(f) has been fully considered and is partially persuasive. Regarding the applicant’s response, the arguments towards the claimed receiver and processor are satisfactory and is withdrawn. 
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive. In particular, the applicant does not consider the prior art Masuda to teach the claim amendment, asserting that the prior art bases a difference in brightness information or color information and not on matching performed on positions of feature points. However, the examiner would like to point out that the prior art Masuda was not relied upon to teach the claimed performed of matching, but accuracy of the second accuracy being lower than a first accuracy. Masuda was relied upon to teach the difference between the accuracy of a second matching and a first matching, which Kim was not explicitly relied upon to teach since Kim was relied upon to disclose the similarities being used in a comparison, as claimed. Additionally, while Masuda is not relied upon to teach the claimed performed matching, Kim is relied upon and still capable of teaching the amended performed matching when the prior art discloses a matching that determines a first matching condition as being above or equal to a threshold and a second matching condition as being below the threshold, ¶57. Kim ¶55-57 in this case discloses point detections between a left image region and right image region with a related similarity calculation that is used in a comparison to determine if the similarities are similar to or less than similar to a threshold of the calculation value, which is similar to the claimed performed first matching and second matching. For this reason, while the prior art Masuda does not disclose the claimed amendments, the primary art Kim does and for this reason, the examiner maintains the rejection as being taught by Kim in view of Masuda.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15,16 rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20130307936 A1) in view of Masuda (US 20130107014 A1)
Regarding claim 15, KIM teaches, 
A computer for generating a three-dimensional point, (Title, Device for “finding point correspondences”) the computer comprising: 
a receiver (¶34 and Fig. 1, “processor 20 receives a pair of stereo images”) configured to receive a first image and a second image, (¶34, “receives a pair of the stereo images LI and RI from the left image sensor 11 and the right image sensor 13”) the 20first image being generated by shooting a first field of view from a first viewpoint with at least one camera, (¶31, “left image sensor 11” generating “left images LI” of a left eye view) the second image being generated by shooting a second field of view from a second viewpoint with the at least one camera, (¶31, “second image sensor 13” generating “right images RI” of a right eye view) the first viewpoint being different from the second viewpoint; (¶31 and Fig. 1, “image sensors 11 and 13 generate a pair of stereo images LI and RI” such as “left images LI and right images RI” as depicted in Fig. 1 as separate image sensors) and 
a processor (¶30 and Fig. 1, “processor 20”) coupled to the receiver, (¶34, “the stereo images LI and RI” received by the processor 20 have been “processed by the processor 20”) the processor configured to: 
25calculate a degree of similarity (¶55, “feature point comparator 27” which “calculates similarities”) between the first field of view and the second field of view; (¶55, “comparator 27 compares a feature vector of a feature point in the left image LI1 with feature vectors of feature points in the right image RI1 and calculates similarities (e.g., S1, S2, and S3) from the comparison result”) 
determine whether the degree of similarity is equal to or higher 72than a threshold; (¶57, “feature points having the similarity (e.g., S2) less than the second threshold value” such that “feature point comparator 27 compares each of the greatest similarities (e.g., S2 and S5)”) 
perform a first matching on a first position of (¶57, “may find point correspondences” where feature points not removed since similarity are not “less than the second threshold value beta t”) a first feature point in the first image and a second position of a second feature point in the second image (¶56, similarity calculation of “a feature point detected in the sub region SR1 in the left image LI1” and “a feature point” in the “second sub region SR1' in the right image RI1”) if the degree of similarity is determined to be equal to or higher than the threshold; (¶57, “feature points having the similarity (e.g., S2) less than the second threshold value beta t among the greatest similarities (e.g., S2 and S5) are removed by the feature point comparator 27”)
5perform a second matching (¶57, “feature points” removed since “having the similarity (e.g., S2) less than the second threshold value”) on the first and the second (¶56, similarity calculation of “a feature point detected in the sub region SR1 in the left image LI1” and “ a feature point” in the “second sub region SR1' in the right image RI1”) if the degree of similarity is determined to be lower than the threshold, (¶57, “feature points having the similarity (e.g., S2) less than the second threshold value beta t among the greatest similarities (e.g., S2 and S5) are removed by the feature point comparator 27”) and 
generate the three-dimensional point (¶”calculates an FM” fundamental matrix”) based on a result of one of 10the first matching and the second matching, (¶59 and 58, “FM calculator 31 calculates an FM using the point correspondences” which indicate depth information) the three-dimensional point (¶58, “point correspondences” used to “estimate depth information”) indicating a three-dimensional position in the first field of view and the second field of view. (¶58, “depth information (e.g., sparse depth information) from stereo images using point correspondences” such that depth information “indicates a distance from a camera to one or more objects within each of the images”)
	But does not explicitly teach, 
second accuracy of the second matching being lower than first accuracy of the first matching;
	However, Masuda teaches additionally, 
second accuracy of the second matching being lower than first accuracy of the first matching; (¶73-75, “scene change detection” depending on the level where “level 3 of which detection estimation accuracy is lower than the level 2, when image information difference between two adjacent stereoscopic image frames a and b exceeds a predetermined threshold value”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the frame matching of KIM with the image processing of Masuda which provides for a detection method with different accuracy levels. These different accuracy levels allow for adjustment to shifting and adjustment to the imaged scene being detected. 

Regarding claim 16, KIM with Masuda teaches the limitation of claim 15,
	KIM teaches additionally, 
first image and the second image are shot at a substantially same timing. (¶31, “image sensors 11 and 13 generate a pair of stereo images LI and RI, respectively” for 3D display of the view presented)

Claim(s) 17 rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20130307936 A1) in view of Masuda (US 20130107014 A1) in view of Barron; Jonathan Tilton (US 9571819 B1)
Regarding claim 17, KIM with Masuda teaches the limitation of claim 15,
	But does not explicitly teach the additional limitation of claim 17,
	However, Barron teaches additionally, 
degree of similarity is calculated based on at least one of an angle or 20a distance, (11:48-67 and 12:1-4, “disparity loss function” as an input “disparity value” and related “degree of similarity between a given pixel location” and a “pixel location of a second image that is displaced from the given pixel location, within the second image, but a distance equal to the input disparity value”) the angle being between a first view direction from the first viewpoint and a second view direction from the second viewpoint, the distance being between the first viewpoint and the second viewpoint. (11:48-67 and 12:1-4, “distance” between the given pixel location “for a given pixel location of a first image” and “given pixel location, within the second image”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the frame matching of KIM with the image processing of Masuda with the disparity of a stereo pair of Barron which identifies a disparity function based on the disparity between a first and second image. This allows for consideration of disparity within a range would simplify the determining of disparity between pixel locations in an image. 

Claim(s) 18 rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20130307936 A1) in view of Masuda (US 20130107014 A1) in view of LEE; Jin-Kyung et al. (US 20110169921 A1) in view of Nash; James Wilson et al. (US 20170230585 A1)
Regarding claim 18, KIM with Masuda teaches the limitation of claim 15,
	But does not explicitly teach the additional limitation of claim 18,
	However, LEE teaches additionally, 
the first camera (¶20 and Fig.2, “first image sensor 120”) and the second camera (¶20 and Fig.2, “second image sensor 125”) have a first angle of view and a second angle of view, respectively; (¶20 and 18 and Fig. 2, first image sensor 120 and second image sensor 125 “having optical zoom effects of different magnifications” such as “lens having a high-magnification optical zoom function of x5” and “lens having a low-magnification optical zoom function of x1”) a first sensor of the first camera (¶20 and Fig.2, “first image sensor 120”) and a 73second sensor of the second camera (¶20 and Fig.2, “second image sensor 125”) have a first size and a second size, respectively; (¶20 and Fig.2, “first image sensor 120 with a resolution of 10 megapixels” and “second image sensor 125 with a resolution of 5 megapixels”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the frame matching of KIM with the image processing of Masuda with the camera arrangement of Lee which captures images at two different resolutions. This allows for correction for out-focus effects using depth information.
	But does not explicitly teach, 
the first camera and the second camera have a first focal length and a second focal length, respectively, and the degree of similarity is calculated based on at least one of: 
5a first ratio of the first angle of view to the second angle of view; 
a second ratio of the first size to the second size; or 
a third ratio of the first focal length to the second focal length.
	However, Nash teaches additionally, 
the first camera and the second camera (¶67, “two asymmetric cameras 520 and 530” where “Camera 520 can be a wide-angle camera and camera 530 can be a telephoto camera”) have a first focal length and a second focal length, respectively, (¶67, “two asymmetric cameras 520 and 530 have different focal length”) and the degree of similarity (¶67, “scaling factor”) is calculated based on at least one of: 
5a first ratio of the first angle of view to the second angle of view; 
a second ratio of the first size to the second size; or 
a third ratio of the first focal length to the second focal length. (¶67, “scaling factor can be defined as roughly the ratio of the focal lengths of the two asymmetric cameras 520 and 530”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the frame matching of KIM with the image processing of Masuda with the camera arrangement of Lee with the asymmetric cameras of Nash which have different focal lengths. This arrangement of cameras allows for performing spatial alignment. 

Claim(s) 19 rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20130307936 A1) in view of Masuda (US 20130107014 A1) in view of Kamijo; Shunsuke et al. (US 20060092280 A1)
Regarding claim 19, KIM with Masuda teaches the limitation of claim 15,
But does not explicitly teach the additional limitation of claim 19,
	However, Kamijo teaches additionally, 
size of a processed unit (¶180, “block size” used for “block matching”) in the second matching is larger than a size of a processed unit in the first matching such that the second accuracy is lower than the first accuracy. (¶180-181, “accuracy of object boundary is increased if a block size is reduced” such that the converse means accuracy of a boundary being decreased if a block size is increased)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the frame matching of KIM with the image processing of Masuda with the object mapping of Kamijo which uses different sized analysis blocks. This allows for different accuracies as well as different capabilities based on what is better analyzed by that block size. 

Claim(s) 20 rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20130307936 A1) in view of Masuda (US 20130107014 A1) in view of Asano; Motohiro (US 20140340486 A1)
Regarding claim 20, KIM with Masuda teaches the limitation of claim 15,
	Masuda teaches additionally, 
first matching and second matching such that the second accuracy is lower than the first accuracy. (¶73-75, “scene change detection” depending on the level where “level 3 of which detection estimation accuracy is lower than the level 2, when image information difference between two adjacent stereoscopic image frames a and b exceeds a predetermined threshold value”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the frame matching of KIM with the image processing of Masuda which provides for a detection method with different accuracy levels. These different accuracy levels allow for adjustment to shifting and adjustment to the imaged scene being detected. 
But does not explicitly teach the additional limitation of claim 20,
	However, Asano teaches additionally, 
a phase-only correlation scheme is performed in the first matching (¶61, “corresponding point search process” using “POC (Phase-Only Correlation) method”) and a normalized cross-correlation scheme is performed in the second matching (¶61, “corresponding point search process” using “NCC (Normalized Cross Correlation) method”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the frame matching of KIM with the image processing of Masuda with the point searching process of Asano which includes the particular correlation methods. These are relevant techniques since they generate distance images and be used in techniques that can be used on compressed amounts of image information. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483